TDCJ Offender Details                                                         WfilFfe Page 1of2
                                                                                          New Offender Search
#|TE*£S| BlFARTJMIfff Qti GrMnM j;UjSJ:Ti&g'                         TDCJ Home




 Offender Information Details
     Return to Search list




 SID Number:                                   07279870

 TDCJ Number:                                  01521900

 Name:                                         GARCIA.ANDY MILTON

 Race:                                         H

 Gender:                                       M

 DOB:                                          1990-02-12

 Maximum Sentence Date:                        2028-03-04

 Current Facility:                             BETO

 Projected Release Date:                       2028-03-04

 Parole Eligibility Date:                      2018-03-04

 Offender Visitation Eligible:                 YES

 Information provided is updated once daily during weekdays and multiple times per day
 on visitation days. Because this information is subject to change, family members and
 friends are encouraged to call the unit prior to traveling for a visit.


 SPECIAL INFORMATION FOR SCHEDULED RELEASE:


 Scheduled Release Date:                    Offender is not scheduled for release at this time.

 Scheduled Release Type:                    Will be determined when release date is scheduled.

 Scheduled Release Location:                Will be determined when release date is scheduled.




    Parole Review Information

 Offense History:
    Offense                       Sentence                                Sentence (YY-MM-
                     Offense                       County Case No.
      Date                           Date                                       DD)
                 AGG ROBBERY                                F-07-59914-
    2007-12-05                    2008-08-08       DALLAS                      20-00-00
                       D/W                                      R




http://offender.tdcj.state.tx.us/OffenderSearch/offenderDetail.action?sid=07279870                 4/13/2015